I congratulate Mr. Sam 
Kutesa on his assumption of the presidency of the General 
Assembly at its sixty-ninth session. I am convinced that 
his international prestige and experience will make an 
important contribution to the crafting of sustainable 
political solutions to the new global challenges that 
lie ahead of us. I would also like to convey Serbia’s 
readiness to address and provide unequivocal support 
to the resolution of priorities relative to climate change, 
an integrated global economy, international security 
issues and all other topics included in the agenda that 
we will actively pursue.

I should like to express my special thanks to 
outgoing President, Mr. John Ashe, for his efforts and 
successful work during the sixty-eighth session of the 
General Assembly, which laid down the foundations for 
the post-2015 sustainable development agenda, as well 
as for his endeavours to strengthen the purposes and 
principles of the United Nations.

The sixty-ninth session of the General Assembly 
is being held at a time when we mark an important 
anniversary, 100 years having elapsed since the 

outbreak of the Great War, a war which shaped the 
twentieth century. The anniversary was commemorated 
at different places, but, regrettably, no common 
ceremony at the highest level was organized in the 
spirit of reconciliation and forgiveness.

Serbia strongly supports the General Assembly 
agenda for the sixty-ninth session and sees itself as an 
active partner and participant in the implementation 
of United Nations development goals. The world is 
faced with new security, climate and socioeconomic 
challenges. We need to do much work together to ensure 
humankind’s progress in the twenty-first century. 
Serbia offers its experiences and ideas for global 
management, so that we can ensure a better future for 
new generations all over the world.

Allow me to consider three of today’s most 
pressing global challenges that concern not just Serbia 
but all of us — climate change, global security and 
deadly infectious diseases of vast proportions. I believe 
that, if not addressed wisely and systematically, those 
challenges could put the survival of future generations 
in jeopardy.

Socioeconomic interrelatedness accounts for the 
disappearance of the old division into “us” and “them”. 
All of us, all States Members of the United Nations, 
share the same destiny and shoulder equal responsibility 
for the problems that directly face humankind. One of 
the urgent global challenges that we are confronting 
is climate change. At the Climate Summit 2014, in 
which I participated with great interest, we discussed 
the historic chance that we shall have at the upcoming 
United Nations Climate Change Conference in Paris 
in 2015. Consensus among scientists indicates that the 
global temperatures in the twenty-first century will 
rise dramatically. Extreme weather conditions will 
increase, with a frequency that depends on the intensity 
of global warming. Inexorably, the effects of natural 
disasters aggravate the fragile economic situation in 
Serbia and the region of South-East Europe and make 
the struggle against poverty ever more difficult. That 
struggle remains the quintessential challenge facing the 
world today.

Activities aimed at alleviating the consequences 
of climate change are the imperative of our age. In 
determining binding measures, surely we should 
take account of the development needs of poor and 
underdeveloped countries. I am convinced that the 
Assembly shares my opinion that there is a need to act, 
as soon as possible, to improve adaptation systems and 
to establish mechanisms for lowering the risks posed 
by natural disasters. I therefore view this year as an 
opportunity to kick off intensive activities in devising 
climate policy and encouraging countries to commit to 
reducing carbon emissions. We have a historic chance to 
devise an energy policy that is sustainable and provides 
for substantive global action on climate change policy. I 
am convinced that we all share the view that it is urgent 
and obligatory to improve the adaptation system and 
set up mechanisms for reducing the enormous risks of 
natural disasters. Serbia wishes to contribute to reaching 
a legally binding, general consent on climate for all the 
peoples of the world. I believe that the Green Climate 
Fund should play an important role in the process of 
implementing the agreed principles. By 2020, it should 
achieve its ambitious goal and fulfil the commitments 
we have made for the sake of humankind.

This year, I witnessed, and my country was a 
victim of, extreme weather conditions in Europe. 
Unfortunately, Serbia and its neighbours in the region 
were subjected to natural disasters as a consequence 
of climate change. Serbia was and is vulnerable these 
days, all over again, to floods of biblical proportions. 
I take this opportunity to express my gratitude to 
the United Nations for its extensive and efficient 
engagement and cooperation with the Government of 
Serbia in the aftermath of the floods. In particular, I 
would like to thank French President François Hollande 
for heeding my call to convene a donors conference to 
help Bosnia and Herzegovina and Serbia. I would also 
like to thank the European Commission, the members 
of the European Union, the Russian Federation, China, 
Japan, Belarus, African countries and the countries of 
the region for their assistance and engagement. Without 
their generous bilateral assistance, we would not have 
been able to help everyone in dire need. Short of the 
selfless assistance of Member States, we would not 
have been able to help the affected people, many of 
whom lost everything they had acquired during their 
lifetime.

The national priority of Serbia is to achieve a 
sustainable political solution on the question of Kosovo 
and Metohija. For Serbia, the only acceptable, fair and 
just solution is to reject secessionism and preserve the 
territorial integrity of every country, including Serbia. 
Serbia therefore is clearly committed to the quest for 
a sustainable political solution through dialogue with 
representatives of the Provisional Institutions of Self-

Government in Pristina. The political solution that 
Serbia advocates comprehends the interests of the 
Serbian, Albanian and other populations. It will be 
a durable political solution that is satisfactory to all 
parties, and we can reach it only through constructive 
dialogue.

The normalization of relations between Belgrade 
and Pristina is contributing to the process of European 
integration. We expect the European Union to continue 
to encourage, through its active engagement, an open 
dialogue and compliance with agreed-on obligations in 
order to strengthen mutual trust. Serbia has complied, 
responsibly and on time, with all the obligations it has 
undertaken to date regarding the implementation of 
the Brussels Agreement. I would like to point out that 
Serbia is open to continuing constructive dialogue with 
Pristina at every level.

In accordance with Security Council resolution 
1244 (1999), the United Nations Interim Administration 
Mission in Kosovo (UNMIK) is the guarantor and the 
basis for action by all other international missions 
in Kosovo and Metohija. For Serbia, a reduction in 
UNMIK’s mandate and competencies in Kosovo and 
Metohija is unacceptable. In its negotiations with the 
Provisional Institutions of Self-Government in Pristina, 
Serbia proceeds from the premise that all solutions must 
be in accordance with the Constitution of Serbia and 
resolution 1244 (1999). That concerns questions having 
to do with the province’s status, the position of Serbs 
and other non-Albanians in the province, and protection 
of the Serbian religious and cultural heritage.

Our approach to the search for a sustainable 
political solution for Kosovo and Metohija has broader 
political implications. I believe we can all agree that the 
creation of conditions for the enjoyment of basic human 
rights and minority rights would not only promote 
the return of the displaced population but would also 
provide a model for political dialogue and toleration, 
the assumptions of today’s world and the policies of 
peace that the United Nations spearheads.

Creating optimal conditions for internally displaced 
persons to return to their homes is the key factor in the 
process of normalizing relations between Belgrade and 
Pristina. I would like to recall that everything began 
with the acts of terror committed by the Albanian 
minority in Kosovo and Metohija aimed at achieving 
their secessionist ambitions. Today, 15 years after the 
adoption of resolution 1244 (1999) — by which we ceded 
administration of the province of Kosovo and Metohija 
to the United Nations — the conditions conducive to 
returning internally displaced persons to Kosovo and 
Metohija have still not been created, something that 
is noted in the Secretary-General’s regular reports 
on UNMIK’s work and in the reports of the Office of 
the United Nations High Commissioner for Refugees 
(UNHCR) and the Special Rapporteur on the human 
rights of internally displaced persons.

Serbia has the largest number of internally 
displaced persons of any country in Europe, a total of 
230,000. They must not remain mere statistics. They 
must not be forgotten. There are 58,000 refugees living 
in Serbia, 42,000 from Croatia and 16,000 from Bosnia 
and Herzegovina. I believe refugees deserve special 
attention from the United Nations and UNHCR. The 
marginalization of the serious problems that those 
vulnerable people face should be condemned rather 
than ignored. The issue of basic human rights is a 
universal one, respected by every State Member of the 
United Nations. Any hasty decision on the issue would 
be a mistake, since it could undermine the region’s 
reconciliation processes, which are not yet fully 
formed, as well as the fundamental right of Serbs to 
return to their homes in Kosovo, Croatia, and Bosnia 
and Herzegovina.

Serbia has taken a step forward into the future, 
and wishes to make an active contribution to global 
economic progress, the suppression of crime and 
corruption, and the quest for a solution to all matters 
of international security. Membership in the European 
Union is our foreign policy priority. Like any other form 
of international association, the European Union falls 
short of achieving ideal solutions and is saddled with its 
own challenges and issues relating to its enlargement, 
but it is still the best community of European States. 
Serbia’s place is with its members so that it can fully 
modernize its society and State and further develop 
its economic capacities. The clear goal we aspire to is 
to build Serbia into a respected member of the family 
of European nations, and our progress in membership 
negotiations will contribute to that.

Serbia is preparing to assume the chairmanship 
of the Organization for Security and Cooperation in 
Europe (OSCE) next year. That role and task present 
my country with complex, multilateral challenges, but 
we are ready for them, and we have been preparing 
in collaboration with Switzerland in positive and 
constructive cooperation. Serbia will use the OSCE 
chairmanship to encourage and strengthen mutual 


cooperation among the countries in the region. The 
Balkan countries have made immense progress in 
recent years and have developed substantial and 
comprehensive mutual cooperation. Serbia will make 
every effort to see that the process of reconciliation and 
cooperation and mutual respect is fully implemented 
throughout the region. The chairmanship will also be 
used to encourage those processes.

We are deeply disturbed and alarmed by the 
events in Ukraine and will do everything in our power 
to help find a peaceful solution to the problem and 
overcome differences peacefully. Our Slav brothers 
deserve peace and tranquil development, along with 
respect for those universal principles that should be 
accorded all countries and peoples and that are clearly 
defined in the Charter of the United Nations. Serbia 
respects the territorial integrity of Ukraine as a United 
Nations Member, and the equitable implementation 
of international law. I recall that some countries 
denied Serbia that right through their recognition and 
promotion of the independence of a part of the territory 
of Serbia — Kosovo and Metohija.

The principles of safeguarding peace and security, 
the peaceful settlement of disputes and crises and 
respect for the sovereignty and territorial integrity of 
Member States are the bases on which the Republic of 
Serbia will cooperate in the search for solutions to the 
various political and security challenges in the world. At 
the global level, therefore, we support all efforts by the 
United Nations and its Member States and by regional 
organizations to find diplomatic solutions to the world’s 
most sensitive security issues. With its broad political 
experience and bold leadership, Serbia can contribute, 
through dialogue with friends, partners and Member 
States, to devising solutions to the disagreements that 
threaten to disunite the world all over again.

Serbia is making a concrete contribution to 
maintaining international peace by participating in 
United Nations and European Union peacekeeping 
operations. Thanks to that work and to our cooperation 
with allies and partners, the region is more stable than 
it was 15 years ago. I would point out that we support 
every initiative aimed at modifying and adapting peace 
operations to new security challenges. Serbia calls for 
strengthening regional cooperation and harmonizing 
approaches to the activities of peacekeeping missions.

Serbia’s new policy has fostered sincere and fully 
transparent relations in South-Eastern Europe. That was 
particularly evident during the disastrous floods that 
struck Serbia, Croatia and Bosnia and Herzegovina. The 
solidarity and magnanimity shown then set an example 
for the entire world. Today our region is teeming with 
investment opportunities, and a strong and peaceful 
South-Eastern Europe is synonymous with a strong and 
stable Europe as a whole.

Serbia has experienced acts of terrorism on 
its territory in Kosovo and Metohija. We therefore 
understand very well the security problems the 
world is facing. We firmly condemn every form of 
terrorism. We are ready to discuss any initiative 
that can contribute to strengthening the role of the 
United Nations in combating that global evil. Serbia 
has achieved significant success in the fight against 
terrorism, especially at the regional level, and is ready 
to lend its experience and knowledge to help strengthen 
other States’ counter-terrorism capacities.

Serbia has never supported and will never support 
the language of ultimatums. We honour and respect the 
political and economic interests of all Member States, 
and our approach and actions in protecting our national 
and international interests are predicated on those 
positions.

Serbia most strongly condemns the crimes committed 
by the members of the extremist organization of the 
Islamic State, particularly the brutal murders. Such 
forms of terrorism pose one of the most serious threats 
to international peace and security, and Serbia is 
committed more than ever to supporting international 
efforts in the fight against terrorism.

The rapid rise of the Islamic State and its ability 
to attract fighters from all over the world has caught 
the attention of the international community. One of 
the main questions facing the world is the problem of 
foreign fighters recruited by terrorist organizations 
such as the Islamic State and Al-Qaida. According to 
research conducted by the International Centre for the 
Study of Radicalization and Political Violence, based in 
London, the most significant regions outside Western 
Europe and the Middle East for the recruitment of 
foreign fighters are the Balkans and the countries of 
the former Soviet Union. The data on foreign fighters 
for the Balkans vary: up to 140 recruits from Albania 
and as many as 60 from Bosnia and Herzegovina. The 
numbers are somewhat smaller from Macedonia — up 
to 20. From Serbia there have been three and from 
Bulgaria one, while the number from our province 

of Kosovo and Metohija is as high as 150. It must be 
stopped.

We face new global challenges that call for 
creative responses, global partnership and flexibility. 
Serbia is unreservedly committed to the principles 
of multilateral cooperation and to strengthening the 
principles and system of the United Nations. In that 
context, we consider the process of the reform of the 
United Nations system a historic chance to demonstrate 
our consistent support for the idea of building consensus 
among Member States on all key issues. Serbia is 
ready for constructive cooperation and respect for all 
participants in the dialogue, which will contribute to 
the greater efficiency of the United Nations system. 
Serbia supports the reform of the Security Council.

Serbia will do its utmost to help bring solutions to 
global security problems and sustainable development. 
Traditionally, Serbia has supported the multilateral 
approach in the field of disarmament and arms control, 
proceeding from the conviction that in a world of rising 
interdependence and complexity, common challenges 
call for common solutions.

It is with great concern that we follow the 
developments related to the rapid spread of the Ebola 
virus in the countries of Western Africa. We extend our 
condolences to the Presidents and peoples of Liberia, 
Guinea and Sierra Leone for the great number of 
victims. The disease, unprecedented in the extent of 
its transmission and its high mortality rate, threatens 
to cause one of the biggest humanitarian crises of the 
world today and calls for immediate collective action, 
since it is a problem that belongs to all of us. It is very 
important in this situation that States Members of the 
United Nations have recognized the magnitude of the 
problem and have supported the Secretary-General’s 
proposal to establish the United Nations Mission for 
Ebola Emergency Response. Serbia is ready to join in 
and contribute to the collective effort with its scientific 
and medical capacities and in any other way.

The world has changed, but for the poorest it has 
remained the same. The greater instability of developing 
countries is a clear indicator that they continue to be 
in need of assistance. The international community 
must therefore pay appropriate attention to that group 
of countries, primarily through financial support, the 
development of new technologies and the training of 
human resources. Those are measures meant to lead 
to the eradication of poverty and the strengthening of 
institutions.

For Serbia, the top priority is poverty eradication, 
but the goals of inclusive education, health, gender 
equality, sustainable energy and, in particular, 
sustainable economic growth and employment are just 
as important. Jump-starting the economy is the mission 
to which we shall devote the greatest attention in the 
coming period, although always mindful of the issues 
I have mentioned, in order to ensure prosperity for all 
our citizens.

We must acknowledge the higher degree of 
socioeconomic interlinkage that exists if we are to 
come up with fresh ideas. We must design new ways to 
overcome the current crises in global management and 
study our options for formulating and implementing 
political solutions.

Serbia stands united with the leaders of the entire 
world in the endeavour aimed at bringing prosperity to 
humankind. That is a responsibility that we all share. 
Not only can we achieve much by working together, but 
we can achieve much more together. That is why the 
establishment of a united, global front around the idea 
of the common destiny and interests of humankind, 
which we all share, should be the first step that we, the 
States Members of the United Nations, must make as 
we attempt to solve new global challenges.
